Citation Nr: 0513819	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

The veteran served on active duty from September 1965 to 
September 1968.  He served in Vietnam and was awarded the 
Combat Infantryman Badge (CIB) and Purple Heart.

In May 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
A service connection claim for tinnitus was added in August 
2002.  The February 2003 rating decision denied the claims.  
The veteran disagreed with the February 2003 rating decision 
and initiated this appeal.  The appeal was perfected by the 
veteran's timely submission of his substantive appeal (VA 
Form 9) in March 2003.

An April 2004 rating decision denied the veteran's service 
connection claim for gastroesophageal reflux disease (GERD).  
An August 2004 rating decision also denied the veteran's 
service connection claims for gouty arthritis, degenerative 
joint disease of the bilateral knees, degenerative joint 
disease of the bilateral shoulders, bilateral carpel tunnel 
syndrome, degenerative joint and disc disease of the cervical 
and lumbar spines, hallux valgus of the great toes, 
onychomycosis of the toenails, and thrombocytosis.  

The record does not show that the veteran has disagreed with 
these decisions and the issues are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that the veteran initially appealed the 
assignment of a 50 percent disability rating for his service-
connected post-traumatic stress disorder (PTSD).  The veteran 
withdrew his appeal as to this issue in August 2004, and the 
matter is therefore not currently before the Board.  See VA 
Form 21-4138 received by the RO in August 2004.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  His essential contention is that 
these conditions are related to noise exposure in service, 
particularly from gunfire and artillery fire in Vietnam 
combat.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002), the United States Court of Appeals for 
Veterans Claims (the Court) held that where there is evidence 
of record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but no competent medical evidence addressing the 
third requirement (a nexus between the current disability and 
active service), VA must obtain a medical nexus opinion.

The medical records currently associated with the claims file 
include the results of May 2002 audiometric testing conducted 
at the Detroit VA Medical Center (VAMC).  This testing 
revealed the following puretone threshold levels:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
45
55
LEFT
30
40
35
50
60

Speech recognition scores where 88 percent for the left ear 
and 88 percent for the right ear.  Based on these test 
results, a diagnosis of "mild to moderately-severe 
sensorineural hearing loss" was rendered.  April 2004 VA 
treatment records also indicate that the veteran experiences 
"occasional tinnitus in both ears."  Thus, the first 
Hickson element is satisfied.  See 38 C.F.R. § 3.385 (2004) 
["[f]or the purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent"].

Hickson element (2) has also been met.  The veteran's 
personnel records indicate that he experienced temporary 
deafness in May 1968.  The veteran also indicated in his 
separation examination that he had experienced several ear 
infections in service.  Moreover, while in Vietnam, the 
veteran served as a light weapons infantryman.  In this role, 
the veteran received the CIB and Purple Heart, indicating in 
combat.  Given the veteran's military occupational specialty 
and his experiences in combat, it is likely that he was 
routinely exposed to noise from gunfire and artillery fire 
throughout his time in service.  See 38 U.S.C.A § 1154(b) 
(Providing in substance that in the case of veterans of 
combat, VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. Service- 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).
None of the medical records currently associated with the 
veteran's VA claims folder offer an opinion as to a possible 
causal relationship between the veteran's hearing loss and 
tinnitus and any incident of service.  The Board finds that a 
VA nexus opinion is necessary to decide the claim.  

As in Charles, the evidence of record in this case includes 
evidence of current disability (the veteran has been 
diagnosed with both bilateral hearing loss and tinnitus), and 
evidence of an in-service injury (he was exposed to acoustic 
trauma  from gunfire and artillery fire and also complained 
of ear infections and temporary deafness while in service).  
However, no medical nexus opinion is present which would 
serve to causally relate the two.  In such situations, the 
case must be remanded to the RO for the purpose of obtaining 
a medical nexus opinion.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his hearing loss.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 1000, 2000, 3000 
and 4000 Hertz.  The examiner is also 
asked to provide an average of the above 
frequencies for each ear, and to provide 
speech recognition scores for each ear 
using the Maryland CNC Test.  The 
examiner should also render an opinion as 
to whether the veteran's current 
bilateral hearing loss and tinnitus is 
causally related to any incident of 
service, and specify the reasons for any 
opinion rendered.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this remand is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




